DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Korean patent application number 10-2020-0147218, filed on November 6, 2020, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on July 2, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 10,157,951), in view of Jin et al. (US Pub. 2020/0185439).
In regard to claim 1, note Kim discloses an image sensor comprising an upper chip including pixels (column 2, lines 50-59, and figures 1-3: 100, 110), and a lower chip placed below the upper chip (column 2, lines 50-55, and figure 1: 200), the lower chip includes a frame buffer configured to store the generated pixel signals (column 2, line 59-61, column 3, lines 9-46, figure 1: 200, and figure 4: 220), and an image signal processor configured to receive the stored pixel signals from the frame buffer and perform image processing on the pixel signals (column 5, lines 54-60, column 3, lines 1-8, figure 1: 200, and figure 4: 210), and the frame buffer includes an MRAM (column 3, lines 9-46, and figure 4: 220).
Therefore, it can be seen that the primary reference fails to explicitly disclose wherein a pixel of the pixels includes an optical conversion element configured that light is incident on the optical conversion element, a first storage gate or a first storage node which is electrically connected to the optical conversion element and configured to store electric charge transferred from the optical conversion element during a first time interval, and a second storage gate or a second storage node which is electrically connected to the optical conversion element and configured to store the electric charge transferred from the optical conversion element during a second time interval different from the first time interval, the pixel is configured to generate a first pixel signal on the basis of the electric charge stored in the first storage gate, and configured to generate a second pixel signal on the basis of the electric charge stored in the second storage gate, that the frame buffer stores the first and second pixel signals, and that an image signal processor receive and processes the first and second pixel signals. 
In analogous art, Jin discloses an image sensor that include a plurality of pixels (paragraph 0037, and figure 1: 24), wherein a pixel of the pixels includes an optical conversion element configured that light is incident on the optical conversion element (paragraphs 0051, 0055, and figure 3: PD, and figure 16: PD), a first storage gate or a first storage node which is electrically connected to the optical conversion element and configured to store electric charge transferred from the optical conversion element during a first time interval (paragraphs 0051, 0058-0063, 0076-0078, figure 3: SS1, figure 5: SG1, figure 6: Vmod1, and figure 16: TSA, SS1; the charge is stored in the first storage gate SS1/SG1 during a first time interval while Vmod1 is applied to the pixel), and a second storage gate or a second storage node which is electrically connected to the optical conversion element and configured to store the electric charge transferred from the optical conversion element during a second time interval different from the first time interval, (paragraphs 0051, 0058-0063, 0076-0078, figure 3: SS2, figure 5: SG2, figure 6: Vmod2, and figure 16: TSC, SS2; the charge is stored in the second storage gate SS2/SG2 during a second time interval while Vmod2 is applied to the pixel), the pixel is configured to generate a first pixel signal on the basis of the electric charge stored in the first storage gate (paragraph 0070, and figure 6: Vout1), and configured to generate a second pixel signal on the basis of the electric charge stored in the second storage gate (paragraph 0070, and figure 6: Vout2).  Jin teaches that the use of pixels that include an optical conversion element configured that light is incident on the optical conversion element, a first storage gate or a first storage node which is electrically connected to the optical conversion element and configured to store electric charge transferred from the optical conversion element during a first time interval, and a second storage gate or a second storage node which is electrically connected to the optical conversion element and configured to store the electric charge transferred from the optical conversion element during a second time interval different from the first time interval, the pixel is configured to generate a first pixel signal on the basis of the electric charge stored in the first storage gate, and configured to generate a second pixel signal on the basis of the electric charge stored in the second storage gate, is preferred in order to enable the generation of 3d images, as well as the calculation of depth information (paragraphs 0003, 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that each of the pixels that include an optical conversion element configured that light is incident on the optical conversion element, a first storage gate or a first storage node which is electrically connected to the optical conversion element and configured to store electric charge transferred from the optical conversion element during a first time interval, and a second storage gate or a second storage node which is electrically connected to the optical conversion element and configured to store the electric charge transferred from the optical conversion element during a second time interval different from the first time interval, the pixel is configured to generate a first pixel signal on the basis of the electric charge stored in the first storage gate, and configured to generate a second pixel signal on the basis of the electric charge stored in the second storage gate, in order to enable the generation of 3d images, as well as the calculation of depth information, as suggested by Jin.
	And based on the combination of Kim and Jin, by modifying Kim to include the pixels of Jin, the frame buffer of Kim is considered to store the first and second pixel signals, and the image signal processor is considered to receive and processes the first and second pixel signals. 
In regard to claim 2, note Jin discloses that the pixel includes a third storage gate which is electrically connected to the optical conversion element and configured to store a signal transferred from the optical conversion element during a third time interval different from the first and second time intervals (paragraphs 0079-0080, 0091-0096, and figure 16: TSB, SS1; the storage gate SS1 connected to the optical conversion element through the use of gate TSB is considered to store a signal at a time having a phase of 90 degrees), and a fourth storage gate which is electrically connected to the optical conversion element and configured to store a signal transferred from the optical conversion element during a fourth time interval different from the first to third time intervals (paragraphs 0079-0080, 0091-0096, and figure 16: TSD, SS2; the storage gate SS2 connected to the optical conversion element through the use of gate TSD is considered to store a signal at a time having a phase of 270 degrees).
In regard to claim 3, note Jin discloses that the pixel is configured to generate a third pixel signal on the basis of the electric charge stored in the third storage gate (paragraph 0070, and figure 6: Vout1; the signal from the fourth storage gate is considered to generate a signal Vout2 corresponding to the 90 degree phase), and configured to generate a fourth pixel signal on the basis of the electric charge stored in the fourth storage gate (paragraph 0070, and figure 6: Vout2; the signal from the fourth storage gate is considered to generate a signal Vout2 corresponding to the 270 degree phase).  And based on the combination of Kim and Jin, by modifying Kim to include the pixels of Jin, the frame buffer of Kim is considered to store the third and fourth pixel signals.
In regard to claim 4, note Jin discloses that the pixels include a global shutter pixel (paragraphs 0071, 0099).
In regard to claim 5, note Jin discloses that the pixel includes a first photogate which electrically connects the first storage gate and the optical conversion element (paragraphs 0051, 0058-0063, 0076-0078, figure 3: TS1, SS1, and figure 5: TG1, SG1) a second photogate which electrically connects the second storage gate and the optical conversion element (paragraphs 0051, 0058-0063, 0076-0078, figure 3: TS2, SS2, and figure 5: TG2, SG2), the image sensor is so configured that a first gate signal is applied to the first photogate, and a second gate signal is applied to the second photogate (paragraphs 0051, 0058-0063, 0076-0078, figure 3: TS1, SS1, TS2, SS2, figure 5: TG1, SG1, TG2, SG2, figure 6: Vmod1, Vmod2; the charge is stored in the first storage gate SS1/SG1 during a first time interval while Vmod1 is applied to the gate TS1/TG1, and the charge is stored in the second storage gate SS2/SG2 during a second time interval while Vmod2 is applied to the gate TS2/TG2).
In regard to claim 6, note Jin discloses that a difference between a phase of the first gate signal and a phase of the second gate signal is 180 degrees (paragraph 0051, and figure 6: Vmod1 and Vmod2; Vmod1 and Vmod2 have a 180 degree phase difference).
In regard to claim 7, note Kim discloses that the lower chip includes a first metal layer, and a second metal layer placed on the first metal layer (column 9, lines 9-49, and figure 5: 200, MMn-1, MMn-2), the frame buffer includes an MTJ element and a transistor (column 3, lines 9-16, column 9, lines 9-49, and figure 5: 225, TR2), and the MTJ element is placed between the first metal layer and the second metal layer, and is electrically connected to the transistor through the first metal layer (column 9, lines 9-49, and figure 5: MMn-1, MMn-2, 225; the MTJ element 225 is placed between the metal layers MMn-1 and MMn-2).
In regard to claim 9, note Jin discloses that the first storage gate is configured to store the electric charge transferred from the optical conversion element during a third time interval different from the first and second time intervals, the second storage gate is configured to store the electric charge transferred from the optical conversion element during a fourth time interval different from the first to third time intervals, and the pixel is configured to generate a third pixel signal on the basis of the electric charge stored in the first storage gate during the third time interval, and configured to generate a fourth pixel signal on the basis of the electric charge stored in the second storage gate during the fourth time interval (paragraphs 0051, 0076-0080, figure 3: SS1, SS2, and figure 5: SG1, SG2; in a 4-phase operation using the 2-tap pixel structure, each pixel is operated to generate the first and second signals having a 0 degree phase and a 180 degree phase, respectively, as well as a third and fourth signals having a 90 degree phase and a 270 degree phase, respectively, wherein the third and fourth signals are stored on the first and second storage gates SS1/SG1 and SS2/SG2, respectively).
In regard to claim 10, note Jin discloses that the image signal processor is configured to receive the third and fourth pixel signals, and configured to perform image processing on the first to fourth pixel signals to output an image signal (paragraph 0070, 0081-0082; the third and fourth signals Vout1 and Vout2 are received, and all four signals used to output an image signal processed to determine the distances, i.e., an image signal).  And based on the combination of Kim and Jin, by modifying Kim to include the pixels of Jin, the frame buffer of Kim is considered to store the each of the pixel signals, including the third and fourth, and wherein the processor receives the pixel signals from the frame buffer.
In regard to claim 11, note Jin discloses that the image signal processor is configured to perform image processing on the first and second pixel signals to output a first image signal (paragraph 0070, 0078; the each of the pixel signals signals Vout1 and Vout2 are received, and are processed to determine the distances, i.e., a first image signal). And based on the combination of Kim and Jin, by modifying Kim to include the pixels of Jin, the frame buffer of Kim is considered to store the first image signal.
In regard to claim 18, note Kim discloses an image sensing device comprising an image sensor which includes pixels (column 2, lines 50-59, and figures 1-3: 100, 110), a frame buffer (column 2, line 59-61, column 3, lines 9-46, figure 1: 200, and figure 4: 220), and an image signal processor (column 5, lines 54-60, column 3, lines 1-8, figure 1: 200, and figure 4: 210), and an application processor electrically connected to the image sensor (column 4, lines 1-16, column 5, lines 36-47, and column 17, lines 16-26), wherein a pixel of the pixels includes an optical conversion element configured that light is incident on the optical conversion element (column 6, lines 13-46, and figure 3: PD), the frame buffer includes an MTJ element, the frame buffer configured to store pixel signals in the MTJ element, and the frame buffer configured to provide the stored pixel signals to the image signal processor (column 3, lines 9-46, and column 4, lines 11-16), and the image signal processor is configured to generate an image signal on the basis of the provided pixel signals, and to provide the generated image signal to the application processor (column 3, lines 1-10, column 4, lines 1-16, and column 17, lines 16-26; the image signal is provided to the application processor).
Therefore, it can be seen that the primary reference fails to explicitly disclose that the pixel includes first to fourth tab circuits which are commonly and electrically connected to the optical conversion element and configured to output first to fourth pixel signals different from each other, on the basis of electric charge transferred from the optical conversion element, that the frame buffer stores the first to fourth pixel signals in the MTJ element and provide the stored first to fourth pixel signals to the image signal processor, and that the image signal processor generates the image signal on the basis of the provided first to fourth pixel signals.
In analogous art, Jin discloses an image sensor that include a plurality of pixels (paragraph 0037, and figure 1: 24), wherein a pixel of the pixels includes an optical conversion element configured that light is incident on the optical conversion element (paragraphs 0051, 0055, and figure 3: PD, and figure 16: PD), and first to fourth tab circuits which are commonly and electrically connected to the optical conversion element and configured to output first to fourth pixel signals different from each other, on the basis of electric charge transferred from the optical conversion element (paragraphs 0093-0096, and figure 16: TAP1-TAP4), and generating an image signal on the basis of the provided first to fourth pixel signals (paragraph 0070, 0081-0082; all four signals are processed to determine the distances, i.e., an image signal).  Jin teaches that the use of each pixel having first to fourth tab circuits which are commonly and electrically connected to the optical conversion element and configured to output first to fourth pixel signals different from each other, on the basis of electric charge transferred from the optical conversion element, and generating an image signal on the basis of the provided first to fourth pixel signals is preferred in order to enable the generation of 3d images, as well as the calculation of depth information (paragraphs 0003, 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that each of the pixels includes first to fourth tab circuits which are commonly and electrically connected to the optical conversion element and configured to output first to fourth pixel signals different from each other, on the basis of electric charge transferred from the optical conversion element, and to generate an image signal on the basis of the provided first to fourth pixel signals, in order to enable the generation of 3d images, as well as the calculation of depth information, as suggested by Jin.  And based on the combination of Kim and Jin, by modifying Kim to include the pixels of Jin, the frame buffer of Kim is considered to store the each of the pixel signals in the MTJ element, and wherein the processor receives the pixel signals from the frame buffer in order to generate the output image signal.
In regard to claim 19, note Jin discloses that the image signal processor is configured to perform image processing on the first and second pixel signals to output a first image signal (paragraph 0070, 0078; the each of the pixel signals Vout1 and Vout2 are received, and are processed to determine the distances, i.e., a first image signal). And based on the combination of Kim and Jin, by modifying Kim to include the pixels of Jin, the frame buffer of Kim is considered to store the first image signal.
In regard to claim 20, note Jin discloses that the image signal processor is configured to generate depth information on incident light (paragraphs 0047-0048).

Allowable Subject Matter
Claims 14-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As for claim 14, the prior art does not teach or fairly suggest the use of an image sensor comprising an upper chip including pixels, an intermediate chip, and a lower chip, stacked in order, wherein a pixel of the pixels includes an optical conversion element configured that light is incident on the optical conversion element, a first storage gate or a first storage node which is electrically connected to the optical conversion element and configured to store electric charge transferred from the optical conversion element during a first time interval, and a second storage gate or a second storage node which is electrically connected to the optical conversion element and configured to store the electric charge transferred from the optical conversion element during a second time interval different from the first time interval, the pixel is configured to generate a first pixel signal on the basis of the electric charge stored in the first storage gate, and to generate a second pixel signal on the basis of the electric charge stored in the second storage gate, the intermediate chip includes a first image signal processor which is configure to receive the first and second pixel signals from the pixel, and to perform image processing on the first and second pixel signals to generate a first image signal, the lower chip includes a first frame buffer configured to receive and store the first image signal from the first image signal processor, and a second image signal processor configured to receive the stored first image signal from the first frame buffer and to perform image processing on the first image signal to generate a second image signal, and the first frame buffer includes an MRAM, in conjunction with the other limitations of the claims.

Claims 8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0351440: note the use of an imaging device that includes plural stacked substrates that each include various components of the image sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISS S YODER III/Examiner, Art Unit 2697